PER CURIAM: *
James Earl Magers appeals his conviction for possession of cocaine and the consequent revocation of a term of supervised release. Magers does not dispute that he possessed cocaine, but he argues that the trial evidence failed to establish that his possession of the drug was knowing or intentional.
In light of the evidence of contradictory and implausible explanations offered by Magers, a rational juror could have concluded that Magers knowingly or intentionally possessed cocaine. United States v. Lopez, 74 F.3d 575, 577 (5th Cir.1996); United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.1995). As the evidence supports the conviction for possession of cocaine, the revocation of Magers’s term of supervised release was clearly within the discretion of the district.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.